Citation Nr: 1605592	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a head injury, to include cervical spine disorder with upper extremity numbness, and headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to November 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue involving service connection for the residuals of a head injury to include cervical spine disorder with upper extremity numbness, and headaches on the merits is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the claim for entitlement to service connection for the residuals of a head injury, to include a cervical spine disorder with upper extremity numbness, and headaches in March 2009; the Veteran was notified of this decision that same month, but did not appeal the decision nor submit any pertinent evidence within the appeal period. 

2.  Evidence received since the March 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for the residuals of a head injury, to include cervical spine disorder with upper extremity numbness, and headaches, and raises the reasonable possibility of substantiating the claims for service connection.


CONCLUSION OF LAW

Evidence received since the March 2009 rating decision that denied the reopening of the claim for entitlement to service connection for the residuals of a head injury to include cervical spine disorder with upper extremity numbness, and headaches is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310 (2015).  

In this case, the RO most recently denied the reopening of the claim for entitlement to service connection for the residuals of a head injury to include cervical spine disorder with upper extremity numbness, and headaches in a March 2009 rating decision; the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board concludes that evidence received since the March 2009 rating decision is new because it was not before the RO when it denied the reopening of the claim for service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim for service connection with the assistance of VA.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for the residuals of a head injury to include cervical spine disorder with upper extremity numbness, and headaches is reopened.


ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection service connection for the residuals of a head injury to include cervical spine disorder with upper extremity numbness, and headaches is reopened, and to that extent only the appeal is granted.  



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran claims entitlement to service connection for the residuals of a head injury, to include cervical spine disorder with upper extremity numbness, and headaches.  He has been asserting a claim for service connection for a cervical spine disorder since 1975, with VA denying the claim, and subsequent attempts to reopen on multiple occasions.  

Service connection for a scar on the back of the left side of the Veteran's head is in effect.  The service treatment records revealed the presence of this scar on separation examination; it was not present on entry examination.  However, the service treatment records do not specifically document a head injury, treatment there for, or the exact circumstances which resulted in the laceration and resultant head scar during service.

The Veteran's report of the head injury during service has varied significantly over the years.  At an August 1965 VA examination, the Veteran reported that he had headaches all of his life and that he received the head injury and resulting scar during service when he hit in the head with a "black jack" by a military policeman.  In an August 1975 notice of disagreement, the Veteran reported that his head injury in service was the result of playing football.  With respect to the current appeal, the Veteran now asserts that he slipped on a wet floor and hit his head on a table or desk during service. 

Medical records confirm that the Veteran has degenerative changes of the cervical spine, which was diagnosed in 1975.  VA records dated July 1975 reveal that the Veteran required cervical spine fusion surgery at the C6 -C7 level.  The cervical spine defects treated at that time were on the right side, not the left.  Subsequent medical records show the Veteran required additional surgery for degenerative disc disease of the cervical spine in 2008.

In August 2012, a VA examination of the Veteran was conducted.  The examiner expressed an opinion that it was "less likely than not" that the claimed cervical spine disorder, with upper extremity numbness and headaches, were incurred in service.  However, the opinion was focused on cervical spine symptoms, such as neck pain and radiculopathy.  The traumatic brain injury (TBI) portion of the examination indicated contradictory information.  At one point the examination report indicated diagnoses of TBI, with headaches, while in another part indicating that headaches are not present.  The fact that service connection for a scar on the Veteran's head has been granted, is evidence that the Veteran had injury to the scalp during service that resulted in a scar.  However, the evidence with respect to all the residuals which he claims service connection for has not been developed.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination for headaches to determine whether a headache disorder is related to active service, to include as a residual to the injury that resulted in the service-connected scar.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide a diagnosis of any headache disorder found by the current examination or shown by the previous evidence of record.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed headache disorder is related to the Veteran's military service, or to the injury which resulted in his service-connected head scar during service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection for the residuals of an injury, to include cervical spine disorder with upper extremity numbness, and headaches must be readjudicated.  In this regard, the RO must consider the Veteran's claim for headaches separately from his claim for service connection for a cervical spine disorder.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


